Citation Nr: 1604856	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to October 13, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 13, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1953 to February 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has recharacterized the issue from a claim for an earlier effective date for the grant of the 100 percent evaluation for PTSD to a claim for an initial increased evaluation for PTSD.  In this regard, in a January 2011 rating decision, the RO granted service connection for PTSD and assigned a 70 percent evaluation, effective October 22, 2008.  The Veteran filed a claim for an increased evaluation in October 2011 and a VA examination was provided in November 2011.  In a December 2011 rating decision, the RO increased the evaluation from 70 percent to 100 percent effective from October 13, 2011, the date the Veteran filed the claim for an increased evaluation.  The Veteran then, in April 2012, filed a claim for an effective date earlier than October 13, 2011, for the grant of the 100 percent evaluation.  However, within one year of the January 2011 rating decision, new and material evidence was received, namely, the November 2011 VA examination report.  Therefore, the January 2011 rating decision is not final and the claim is more appropriately characterized as a claim for an evaluation in excess of 70 percent for PTSD prior to October 13, 2011.  See 38 U.S.C.A. § 7105(c) (West 2014).  

The Veteran testified at a hearing at the RO conducted by a Decision Review Officer in December 2012.  A copy of the transcript is of record.  The Veteran also requested a Board hearing by live videoconference in his March 2013 substantive appeal.  Subsequently, in a September 2015 statement, the Veteran submitted a statement withdrawing his request for a personal hearing.  The Board, therefore, finds that the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims file contains additional VA treatment records that have been reviewed by the RO.  The remainder of the documents are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to October 13, 2011, the Veteran's service-connected PTSD more closely approximates manifestations of occupational and social impairment with deficiencies in most areas due to psychiatric symptoms; total social impairment is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for PTSD.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was afforded VA examinations in December 2008 and November 2010 in connection with his claim.  The examination reports reflect that the examiners recorded the Veteran's current complaints and conducted the appropriate tests pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, identified and available service treatment records and post-service treatment records were obtained, to specifically include the Veteran's  VA treatment records and Vet Center treatment records.  The Veteran has not alleged that he has sought treatment elsewhere or that there is any evidence that has not been obtained.  Accordingly, the Board finds that the duty to assist has been satisfied in this case.  

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, the Board finds that a staged rating is not warranted. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran is in receipt of a 70 percent rating prior to October 13, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating contemplates total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

At issue is whether an evaluation in excess of 70 percent is warranted prior to October 13, 2011.  For the reasons below, the Board finds that a higher, 100 percent, evaluation is not warranted.  

The Veteran was afforded a VA examination in December 2008.  The Veteran reported that he was a widower but had a good relationship with his daughter.  He had symptoms such as depressed mood, tearfulness, isolation, anxiety, and flashbacks.  He further reported that the symptoms were constant and affected his total daily functioning, which resulted in more stress and a more fragile mood.  As to his occupational history, he stated that he worked with an oil company for 10 years, oil wells for 6 years, and as a farmer for 30 years.  He reported that his relationship with his supervisors and coworkers were good at each of his three jobs.  He stated that he retired in 2007 due to his medical problems and since his retirement, his depression has worsened.  Specifically, he reported numerous medical conditions, such as diabetes mellitus, he had his left foot and leg crushed in 1995, he had multiple knee replacements, low back pain, and four hip replacements.  

On mental status examination, it was noted that his affect and mood were abnormal with findings of disturbance of motivation and mood, daily depressed mood, impaired impulse control, unprovoked irritability, hopelessness, and helplessness.  His concentration and focus were poor and his memory was impaired.  The examiner found that his communication was grossly impaired; however, the examiner attributed this to his tinnitus and hearing loss.  The examiner also reported that his behavior, appearance, and hygiene were appropriate.  The Veteran was oriented within normal limits, and had speech within normal limits.  There were no delusions nor hallucinations, and his thought process was appropriate and judgement not impaired.  The examiner opined that the Veteran was unemployable because of his medical problems and his advanced age and determined that his PTSD symptoms were mild or transient and caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The examiner expressly found that the Veteran was able to establish and maintain effective social and occupational relationships.

VA and Vet Center treatment records also showed that the Veteran experienced significant, but not total occupational and social impairment.  In this regard, they showed continuous problems with depression and difficulty motivating himself to do anything.  It was reported that he could not do the things he wanted to due to his medical problems and that it was difficult for him to cope with that and so he would get depressed and irritable and have angry outbursts, because he could not do what he wanted.  It was further reported that his mind raced about all of the above and he had difficulty focusing, thinking, concentrating, and remembering.  See December 2008 Vet Center treatment records.  Furthermore, his January 2009 VA treatment records showed that the Veteran was very socially isolative and his depression caused marked social and occupational impairment.  It was also noted that his depression and medical problems made him unemployable.  The Veteran reported that he had thoughts of suicide, but stated that he would not hurt himself.  The mental health provider stated that she believed that the Veteran would keep the agreement that he would not harm himself.  See January 2009 Vet Center treatment records.  At that time, it was noted that the Veteran looked depressed.  Starting in January 2010, the Veteran's treatment records documented that his depression and PTSD were getting more severe.  See January 2010 VA treatment records; July 2010 Vet Center treatment records; September 2010 Vet Center treatment records; November 2010 Vet Center treatment records.  However, VA mental health records routinely showed that the Veteran denied suicidal and homicidal ideation, denied delusions and hallucinations, his concentration was fair, comprehension was fair, memory was fair, insight was fair, judgement was fair, and he was fully oriented.  See May 2010 VA treatment record; September 2010 VA treatment record.    

At the November 2010 VA examination, the Veteran reported that he was living with a woman, his companion, for several years.  He further reported that he saw his grandchildren and great grandchildren on holidays and that they all live very far away and that he saw his daughter for the first time in three months over Thanksgiving.  He mentioned that his daughter did not approve his of companion.  He stated that he keeps in touch with his family, he had one good friend, and that he meets some of his friends for breakfast five days a week.  The Veteran also reported that he experiences social withdrawal and inability to be in crowds as well as increased irritability, emotional numbing, and feelings of being distant and cut off from others which had a significant effect on his marriage and his relationship with his daughter when she was growing up.  As for activities and leisure pursuits, he used to like to hunt and fish but stated that he could not do that anymore as a result of his health problems.  

On examination, he was neatly groomed, and appropriately and casually dressed.  The Veteran's speech was unremarkable, slow, clear, and coherent, and his affect was appropriate.  He was oriented to person, time, and place, and had unremarkable thought process and thought content.  The Veteran had average intelligence, understood the outcome of behavior, and did not have any delusions or hallucinations.  He also was able to maintain minimum personal hygiene and had no problem with activities of daily living.  The examiner noted that he had inappropriate behavior, such as carrying a gun with him, including when he slept.  He also had obsessive ritualistic behavior as he was always worried about the door.  The Veteran also experienced sleep disturbances, panic attacks, mild memory impairment, difficulty paying attention, and problems with concentration.  The Veteran reported that he had a violent episode while sleeping which resulted in him hurting his nose, and that he had suicidal thoughts as recently as two to three weeks ago, and homicidal thoughts about the opposing lawyer in his worker's compensation claim because he called the Veteran a liar.  The examiner noted that the Veteran had no history of suicide attempts, no history of violence or assaultiveness, and that his impulse control was good.  Ultimately, the examiner determined that the Veteran's symptoms were moderate and summarized the symptoms as fleeting suicidal ideation, occasional panic attacks, persistent obsessive rituals associated with increased threat perception secondary to PTSD, difficulty with concentration and attention, disturbance in motivation and mood, difficulty establishing and maintain effective relationships at work and with others except for a few friends and family, and significant social and occupational impairment.  The examiner found the Veteran was not totally socially and occupationally impaired.  

March 2011 VA treatment records show that the Veteran continued to have chronic anxiety and panic, his grooming was disheveled, his psychomotor activity was decreased, his mood was anxious, and his affect was exaggerated.  It was further noted that the Veteran's PTSD caused marked social and occupational impairment and the Veteran's PTSD made him unemployable.  In October 2011, the Veteran's friend stated that the Veteran was often not able to distinguish between dreams and reality; however, the Veteran presented as oriented, his attitude was cooperative, his eye contact was fair, his concentration was fair, abstraction was good, intelligence was good, comprehension was fair, memory was fair, judgement was fair, insight was fair, and he was able to participate in his own treatment plan.  

In light of the above, the Board finds that a rating in excess of 70 percent is not warranted.  In making this determination, the Board has considered the severity of the Veteran's symptoms, to include his suicidal and homicidal ideations, his obsessive rituals, his impaired memory and concentration, his impaired impulse control, his neglect of personal appearance of hygiene, and his marked social and occupational impairment.  However, the Board does not find that these symptoms more nearly approximate total social and occupational impairment and instead more nearly approximate occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking, and mood.  

Significantly, although the Veteran is socially isolative and has difficulty and perhaps even an inability to establish and maintain effective relationships, an inability to maintain and establish effective relationships is the severity indicative of a 70 percent rating whereas total social impairment is indicative of a 100 percent rating.  The evidence shows that the Veteran does not have total social impairment as he lives with his female companion, has a good relationship with his family, and sees his friends for breakfast fives time per week.  See November 2010 VA examination report.  

Moreover, his more severe symptoms such as suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, and obsessive rituals which interfere with routine activities are listed in and contemplated in the criteria for a 70 percent rating and impairment in short and long term memory and disturbances of motivation and mood are contemplated in the 50 percent rating.    

The Board has considered that the November 2010 VA examiner reported that the Veteran has inappropriate behavior as he carried a gun with him, including in his sleep, that the Veteran reported that he hurt his nose while sleeping, and the October 2011 VA treatment record wherein the Veteran's companion mentioned that he was often not able to distinguish between reality and dreams.  However, the Veteran's treatment provider stated that he was not a danger to himself and it was routinely found that the Veteran was oriented to person, place, and time.  See January 2009 Vet Center treatment record; May 2010 VA treatment record; November 2010 VA examination report; October 2011 VA treatment record.  

Moreover, the Veteran's symptoms, when taken together, are not of the frequency, duration, or severity of the remainder of the criteria listed in the 100 percent rating nor do they more nearly approximate total social and occupational impairment.  Notably, the December 2008 VA examiner determined that the Veteran's symptoms were mild and transient and the November 2010 VA examiner determined that his PTSD symptoms were moderate.  Both VA examiners indicated that the Veteran's symptoms did not more nearly approximate total and social occupational impairment.  While the Veteran had impaired memory, his memory loss was not considered severe to the extent that he had memory loss for names of close relatives, his own occupation, or his own name.  Instead, his memory impairment was noted to be mild.  See December 2008 VA examination report; November 2010 VA examination report.  Additionally, the Veteran routinely denied hallucinations and delusions.  See May 2010 VA treatment record; November 2010 VA examination report.  Therefore, the Board finds that the evidence does not establish that the Veteran experiences persistent delusions or hallucinations.  

Finally, the Board acknowledges the Veteran's lay statements regarding the severity of his symptoms as well as the March 2011 VA treatment record that stated that the Veteran was unable to work due to his symptoms of PTSD.  However, although the Veteran maintains that he is socially isolative, and the evidence suggests that he may in fact be totally occupationally impaired, the Veteran has not contended that he is totally socially impaired.  Significantly, as discussed above, the evidence shows that the Veteran does not have total social impairment as the Veteran had been living with his companion for multiple years, had a good relationship with his family, and saw his friends five days a week.  See November 2010 VA examination report.  Therefore, his symptoms, when taken together, do not more nearly approximate total social and occupational impairment as required to warrant a 100 percent rating.  

Thus, the Board finds that, because the Veteran is not totally socially impaired, his symptoms do not more nearly approximate total social and occupational impairment and a rating in excess of 70 percent is not warranted.   

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment due to any psychiatric symptoms.  As indicated, the criteria include both the factors listed as symptoms, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 


ORDER

An initial evaluation in excess of 70 percent for PTSD prior to October 13, 2011 is denied.  


REMAND

The record raises the question of whether the Veteran is unemployable due to his service-connected PTSD prior to October 13, 2011; however, conflicting evidence is of record.  See March 2011 VA treatment record (noting that the Veteran is unable to work as a result of his PTSD); see also December 2008 VA examination report (noting that the Veteran is unemployable due to his medical conditions, rather than psychiatric conditions).  If a claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Develop a claim for TDIU, to include providing VCAA notice, consideration of whether further development of the Veteran's employment history is required, and/or whether or to obtain additional medical evidence or a social and industrial survey is required.  Consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities prior to October 13, 2011, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

2.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


